Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23 of U.S. Patent No. 10,503,161. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim same invention and the current application claims it broadly. A comparison of independent claim 1 of the current application and independent claim 1of the patent is provided below.

Patent 10,503,161
Current Application 16/691605
Claim 1. A system comprising: 

a plurality of controllable devices; 

a plurality of sensors configured to measure aspects of a facility environment; and 

a facility coordinator in communication with the plurality of controllable devices and the plurality of environmental sensors, the facility coordinator is configured to: 

receive at the facility coordinator a facility prescription from a remote server; 

translate at the facility coordinator the facility prescription into one or more commands understood by one or more of the plurality of controllable devices; 



receive at the facility coordinator sensor data from one or more of the plurality of sensors; 

determine at the facility coordinator based on the sensor data whether an aspect of an environment or one or more of the controllable devices violates one or more constraints; and 

in the event the environment or one or more of the controllable devices violates one or more constraints, determine at the facility coordinator a corrective action command and send the corrective action command to one or more of the plurality controllable devices; 

wherein the one or more of the plurality of controllable devices Page 2 of 13implements the corrective action command; 

wherein the one or more constraints comprise a first constraint and the facility prescription comprises a first set point, wherein first constraint has priority over the first set point.


a plurality of controllable devices; 

a plurality of sensors configured to measure aspects of a facility environment; and 

a facility coordinator in communication with the plurality of controllable devices and the plurality of environmental sensors, the facility coordinator is configured to: 

receive a facility prescription from a remote server; 

translate the facility prescription into one or more commands understood by one or more of the plurality of controllable devices; 





receive sensor data from one or more of the plurality of sensors; 

determine based on the sensor data whether an aspect of an environment or one or more of the controllable devices violates one or more constraints; and 


in the event the environment or one or more of the controllable devices violates one or more constraints, determine a corrective action command and send the corrective action command to one or more of the plurality controllable devices; 

wherein the one or more of the plurality of controllable devices implements the corrective action command.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al (US Pub. 2016/02745521; hereinafter Strohmenger).

As per claim 1, Strohmenger discloses a system comprising: 

a plurality of controllable devices [Abstract; Fig. 1, 2, 3, 4, 5; industrial devices that are controlled by a cloud-based industrial controller]; 

a plurality of sensors configured to measure aspects of a facility environment [paragraphs 0102, 0108, 0117; sensors]; and 

a facility coordinator in communication with the plurality of controllable devices and the plurality of environmental sensors [Fig. 2, 6; paragraph 0033; an industrial controller in communication with the plurality of industrial devices], the facility coordinator is configured to: 

receive a facility prescription from a remote server [Fig. 2, 16; paragraphs 0057, 0060; the industrial controller 224 receives the supplemental instructions from the cloud-based industrial controller]; 

translate the facility prescription into one or more commands understood by one or more of the plurality of controllable devices [Fig. 17; paragraphs 0008, 0063, 0065; translate a control algorithm into any desired format]; 

communicate the one or more commands to the one or more controllable devices [Abstract; Fig. 17; paragraphs 0043, 0047, 0050, 0052, 0068, and etc.]; 

receive sensor data from one or more of the plurality of sensors [Fig. 6; paragraphs 0002, 0108, 0117, 0174; monitor component can receive sensor data]; 

determine based on the sensor data whether an aspect of an environment or one or more of the controllable devices violates one or more constraints [paragraphs 0086-0087; detecting a deviation from a set baseline]; and 

in the event the environment or one or more of the controllable devices violates one or more constraints, determine a corrective action command and send the corrective action command to one or more of the plurality controllable devices [paragraph 0087; taking a corrective action or preventive action]; 

wherein the one or more of the plurality of controllable devices implements the corrective action command [abstract; Fig. 2, 17; paragraph 0087].


As per claim 15, Strohmenger discloses a method comprising: 

receiving a facility prescription from a remote server [Fig. 2, 16; paragraphs 0057, 0060; the industrial controller 224 receives the supplemental instructions from the cloud-based industrial controller]; 

[Fig. 17; paragraphs 0008, 0063, 0065; translate a control algorithm into any desired format]; 

communicating the one or more commands to the one or more controllable devices [Abstract; Fig. 17; paragraphs 0043, 0047, 0050, 0052, 0068, and etc.]; 

receiving sensor data from one or more of a plurality of sensors [Fig. 6; paragraphs 0002, 0108, 0117, 0174; monitor component can receive sensor data]; 

determining based on the sensor data whether an aspect of an environment or one or more of the controllable devices violates one or more constraints [paragraphs 0086-0087; detecting a deviation from a set baseline]; and 

in the event the environment or one or more of the controllable devices violates one or more constraints, determining a corrective action and sending corrective action commands to one or more of the plurality controllable devices [paragraph 0087; taking a corrective action or preventive action].





As per claim 20, Strohmenger discloses a system comprising: 

a device in communication with a plurality of controllable devices and a plurality of sensors [Fig. 2, 6; paragraph 0033; an industrial controller in communication with the plurality of industrial devices], the device configured to: 

receive a facility prescription from a remote server [Fig. 2, 16; paragraphs 0057, 0060; the industrial controller 224 receives the supplemental instructions from the cloud-based industrial controller]; 

translate the facility prescription into a translated prescription that can be applied to the plurality of controllable devices [Fig. 17; paragraphs 0008, 0063, 0065; translate a control algorithm into any desired format]; 

determine whether the translated prescription will violate a constraint associated with a first controllable device of the plurality of controllable devices [paragraphs 0086-0087; detecting a deviation from a set baseline]; 

in the event the translated prescription is determined to violate the constraint associated with the first controllable device, modify the translated prescription to ensure that the application of the translated prescription will not violate the constraint associated with the first controllable device [paragraph 0087; taking a corrective action or preventive action]; and 

communicate the translated prescription to the first controllable device [abstract; Fig. 2, 17; paragraph 0087].


As per claims 2 and 16, Strohmenger discloses wherein the facility prescription comprises a first set point corresponding to an environmental condition to be met by operation of the plurality of controllable devices [Fig. 18; paragraphs 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].


As per claims 3 and 17, Strohmenger discloses wherein the facility prescription comprises a second set point corresponding to either an environmental condition or an operational condition to be met by operation of the plurality of controllable devices [Fig. 18; paragraphs 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].


As per claims 4 and 18, Strohmenger discloses wherein the facility prescription includes two or more environmental set points or operational set points to be met by operation of the plurality of controllable devices [Fig. 18; paragraphs 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].


As per claims 5 and 19, Strohmenger discloses wherein the facility prescription comprises one or more set points corresponding to one or more environmental condition or operational condition, and the corrective action comprises adjusting the one or more set points [Fig. 18; paragraphs 0073, 0085-0087, 0091, 0185; baseline; environment and/or weather condition].

As per claim 6, Strohmenger discloses wherein the plurality of controllable devices comprises at least one of an evaporator, a condenser, a plurality of fans, a vessel, and a pump; and wherein the plurality of sensors comprise at least one of a thermometer and a pressure sensor [paragraphs 0002, 0135, 0150, 0154; industrial field devices].

As per claim 7, Strohmenger discloses wherein the prescription comprises a temperature set point; wherein the plurality of controllable devices comprises an evaporator and an evaporator fan; and wherein translating the facility prescription into one or more commands comprises translating the temperature set point into a command that will change a fan speed of the evaporator fan [paragraphs 0002, 0135, 0150, 0154; industrial field devices and controlling them means controlling their characteristics such as a fan speed].

As per claim 8, Strohmenger discloses wherein the plurality of controllable devices comprises a vessel; wherein the plurality of sensors comprises at least one vessel pressure sensor or vessel level sensor; and wherein in the event the vessel pressure or vessel level is greater than a predetermined value, setting the corrective action command to a command that decreases the [paragraphs 0002, 0135, 0150, 0154; industrial field devices and controlling them means controlling their characteristics such as a fan speed].

As per claim 9, Strohmenger discloses wherein the facility coordinator is configured to: store the sensor data and communicate the sensor date to the scheduler [paragraphs 0056, 0079, 0082, 0096, 0097, 0156; schedules].

As per claim 10, Strohmenger discloses wherein one or more of the one or more controllable devices applies the one or more commands [abstract; Fig. 2, 17; paragraph 0087].

As per claim 11, Strohmenger discloses wherein the facility prescription comprises a first set point and a second set point, wherein the second set point has priority over the first set point [paragraphs 0002, 0135, 0150, 0154; inherent to the system when having more than one set point or baseline].

As per claim 12, Strohmenger discloses wherein the corrective action command comprises a first corrective action associated with the first set point and a second corrective action associated with the second set point and the second corrective action is applied before the first corrective action [paragraph 0087; taking a corrective action or preventive action].

As per claim 13, Strohmenger discloses wherein the one or more constraints comprise a first constraint and a second constraint, wherein the second constraint has priority over the first [paragraphs 0002, 0135, 0150, 0154; inherent to the system when having more than one constraint or condition or baseline].

As per claim 14, Strohmenger discloses wherein the one or more constraints comprise a first constraint and the facility prescription comprises a first set point, wherein first constraint has priority over the first set point [paragraphs 0002, 0135, 0150, 0154; inherent to the system when having more than one constraint or set point or condition or baseline].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.